Citation Nr: 1523187	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-27 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from February 1972 to June 1976.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decision of the VA Regional Office (RO) in Nashville, Tennessee.  The Jurisdiction of the claims file is now otherwise with the St. Petersburg, Florida RO.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the record as it stands is not sufficiently developed for disposition of the issue on appeal.  Therefore, further assistance to the Veteran is required to comply with the duty-to-assist provisions mandated by 38 U.S.C.A. § 5103A (West 2014).

Service connection is primarily in effect for anxiety disorder, rated 50 percent disabling, and left elbow disability, for which 40 percent rating is in effect.  Review of the record reflects that the Veteran was last afforded VA examinations of her service-connected elbow and psychiatric disabilities in March 2013.  In statements received in July and September 2013, she expressed substantial dissatisfaction with the way the examinations were conducted.  Additionally, as indicated above, she has had surgery on the left elbow since the prior evaluation.  As such, the appellant will be scheduled for current VA left elbow and psychiatric examinations.

Finally, the record reflects that the Veteran receives continuing VA outpatient treatment for complaints and disorders, including left elbow and psychiatric disabilities.  The most recent records date through early June 2012.  As there is potential notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA outpatient records dating from June 2012 to the present should be requested and associated with the electronic record.

Accordingly, the case is REMANDED for the following actions:

1.  Request VA outpatient records dating from June 2012 to the present and associate them with the electronic record.  All attempts to obtain the records should be documented.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate VA examiner to evaluate the severity of the service-connected left elbow.  The examiner must be provided access to the appellant's VBMS file.  All indicated tests and studies should be conducted and clinical findings must be reported in detail.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected elbow disorder, and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner must also provide an opinion as to the functional effects of service-connected left elbow disability on the Veteran's ability to work.

3.  Schedule the Veteran for a VA psychiatric examination by an appropriate examiner to determine the status of the service-connected anxiety disorder.  Access to VBMS/Virtual VA records must be made available to the examiner.  All necessary tests and studies should be conducted to identify the degree of social and occupational impairment attributable to psychiatric disability.  The examiner should provide a full multi-axial evaluation and provide an opinion as to the functional effects of service-connected psychiatric disability on the appellant's ability to work.  

4.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, provide the appellant and her representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

